Title: To George Washington from John Keon, 20 April 1796
From: Keon, John
To: Washington, George


        
          Carrick on Shannon [Ireland] 20th April 1796
        
        When Elevated Characters are Solicited to grant the request of their Humble Petitioners the abuse of time and words wasted in Compliments Eulogiums &ca to the great annoyance of the Petitioned in my mind deserves reprehension—From your Excellency’s general character in these Realms without any such frippery or parade I take leave to call on your Excellencys Humanity if possible to direct me. I think the year 1775 or shortly before the troubles in that Country commenced there lived in Buck’s County and Province of Pensylvania a Peter Keon (Brother to my father Bartholomew) a Magistrate and Counsellor at Law as stated by his Letter; a widower shortly after his Marriage with a Miss Cartland who died without Issue and in right of whom Peter her Husband Inherited a property to a considerable amount, Six or Eight hundred a year, she was an orphan but the Daughter of a Gentleman of distinction and as I understand she was under the Guardianship of her uncle by the Father, who refused his consent to the Marriage consequently after her decease he disputed Peter’s title to said property but Peter defeated him and established his claim of course. From

the date of the Letter which I allude to or the happy restoration of Peace to that Country not a word heard from him, a Circumstance the more alarming as being remarkable for his attachment to his family. He was then forty years of age and upwards of fine person and manly appearance. If he died without Issue the probability is (no Kinsman of his near him to dispute their title) that his Wife’s Connections reassumed the property, granting in one Instance that they have a right to it, yet if the fact is that they are in possession your Excellency may admit that his Heir at Law or next of Kin shoud share in the prosperity which attended his adventures; and if not the whole, to get a part. In vain have I referred to many Characters many ways and means for Information but the manly Idea of hazarding an application to your Excellency may be more prosperous and prove of service and Consolation to me and Peter’s Connections if thro the medium intended any discovery shall be made—If your Excellency ordered a few Lines directed “Carrick on Shannon County Leitrim Ireland” no doubt they woud be most gratefully acceptable to me a Man who adores Honor and Humanity in any person and may it please your Excellency with the utmost deference Have the Honor to be Your Excellency’s Humble Petitioner & Servt
        
          John Keon M:D.
        
      